DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The previous 112 rejection is overcome. 
The applicant argues on pages 7-9 that “Applicant understands Chang as disclosing a strained semiconductor nanowire. In particular, Chang discloses a structure including nanowires 30N. Pad portions 30P1/30P2 are on sides of the nanowire 30N. Stress-generating material portions 32A and 32B are formed in the pad portions 30P1 and 30P2, respectively. The nanowires 30N and pad portions 30P1/30P2 are formed from a first single crystalline material. The stress-generating material portions 32A and 32B are formed from a second single crystalline material. The first single crystalline material is silicon, and the second single crystalline material is a silicon carbon-alloy. (See Chang, e.g., Paragraphs 0095- 0099, and Figures 7A-7C, shown below.) That is, Applicant understand Chang as disclosing a nanowire 30N composed of silicon, and stress-generating material portions 32A and 32B composed of a silicon carbon-alloy. That is, contrary to the 
Chang at [0097] recites that “[t]he first and second semiconductor pad portions (30P1, 30P2) can include a first single crystalline semiconductor material”. Chang at [0099] recites that “[a]lternately, the first single crystalline semiconductor material can be a silicon-carbon alloy, and the second single crystalline semiconductor material can be silicon or a silicon-germanium alloy having a lesser concentration of germanium.” Thus Chang does disclose that the material 30, from which the nanowire is formed, can be silicon carbon. The rejection is not overcome.
The applicant states on page 9 that “Furthermore, with respect to independent claim 1 and amended independent claims 16 and 22, the other cited references of record fail to cure the above noted deficiencies of Chang. Accordingly, Applicant respectfully requests that the Examiner remove the rejections of Applicant's claims.” However, claims 16 and 22 are not rejected over Chang, and thus the question of whether the deficiencies of Chang are overcome is not a propos. The applicant did not address the rejections over Cheng, and thus the examiner does not have a basis to reconsider the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6-12, 22, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, US 2015/0179781, in view of Chi, US 2014/0319615.
Claim 1: Chang discloses
a substrate (10); 
and a transistor including 
a nanowire (30N), wherein the nanowire includes an alloys of carbon and group IV semiconductor material having an alloy of carbon (C), such that carbon constitutes only a portion of the nanowire material ([0097]-[0099]); 
Chang at [0097] recites that “[t]he first and second semiconductor pad portions (30P1, 30P2) can include a first single crystalline semiconductor material”. Chang at [0099] recites that “[a]lternately, the first single crystalline semiconductor material can be a silicon-

and a gate structure around the nanowire, the gate structure including a gate dielectric (50) and a gate electrode (52).
Chang discloses stressed silicon doped carbon ([0097]-[0099]), but does not disclose the quantity of carbon. Chi discloses that 1-3% carbon doping leads to a stressed material. [0029]. As it was known in the art that carbon doping level was a results-effective variable, those in the art could have found the appropriate doping level for the desired level of stress.
Claim 2: the nanowire consists essentially of silicon and carbon, not accounting for any impurity dopant. (Chang [0099]).
Claim 6: carbon constitutes less than 2 percent of total atomic percentage of the nanowire; Chi at [0029].
Claim 7: the nanowire has a maximum thickness in a vertical direction of less than 10 nanometers (nm). “The height of each semiconductor fin can be from 5 nm to 500 nm”; Chang at [0079]. The thickness of a nanowire is less than the height of the fin. Furthermore, changes in dimension are typically not a source of patentable distinction absent unexpected results.
Claim 8: the channel region includes multiple nanowires (FIG. 4C) and the gate dielectric is wrapped around each nanowire (FIG. 8C).
Claims 9 and 10: Changes in dimension are not typically a source of patentable distinction absent unexpected results. In particular in the semiconductor arts there was an expectation that dimensions decrease over time in order to have higher device density. With respect to claim 9, note that at least a portion of the gate electrode is between the two nanowires (FIG. 8C).
Claim 11: substantially around the nanowire includes that the gate is around at least 80 percent of the nanowire. See FIG. 8C; the gate appears to be around the entire nanowire.
Claim 12: Chang discloses a gate dielectric layer (50) between the gate and the nanowire. 

Claims 16-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, US 2016/0027870, in view of Hoentschel, US 9,425,318.
Claim 16: Cheng discloses a transistor including 
a source region (25) and a drain region (30); 
a nanowire (10) extending at least between the source region and the drain region, wherein the nanowire an alloy of carbon and a group IV semiconductor material, (Si, [0026]);
“Examples of silicon containing materials that are suitable for the suspended nanowires 10 include silicon, single crystal silicon, polysilicon, amorphous silicon, silicon germanium, silicon germanium doped with carbon, silicon doped with carbon and combinations thereof.”
and a gate substantially structure wrapped around the nanowire, the gate structure including a gate electrode (17) and a gate dielectric (16), the gate dielectric on the nanowire and between the nanowire and the gate electrode (FIG. 13). 
Cheng does not disclose the atomic percentage of nanowire 10. However, Hoenteschel discloses doping of carbon in the source and drain regions of 2-4 weight percent carbon, which corresponds to 4.6-9.3 atomic 
Claim 17: the second group IV semiconductor material included in the second layer includes at least one of silicon (Si) and germanium (Ge) ([0043]).
Claim 18: the first group IV semiconductor material included in the nanowire and the first layer is silicon (Si), such that the nanowire consists essentially of silicon, not accounting for any impurity dopant ([0046]).
Claim 20: the first group IV semiconductor material included in the nanowire and the first layer comprises silicon (Si) and germanium (Ge), such that the nanowire consists essentially of germanium and silicon, not accounting for any impurity dopant ([0026]).
Claim 21: those in the art would have recognized that the fraction of carbon in the Si:C would be a results-effective variable and it would have been within ordinary skill in the art to optimize this quantity in any given application.

Claim 22: Cheng discloses
forming a multilayer fin-shaped stack, the multilayer fin-shaped stack including a first layer (51) and a second layer (52) below or above the first layer, the first and second layers including first and second group IV semiconductor materials, respectively, wherein at least one of the first and second group IV semiconductor materials is an alloy of carbon (C) (first layer 51, [0026]); 
performing selective etch processing to at least partially remove one of the first layer or second layer ([0046]-[0048]); 
and forming a gate structure (17) that wraps around the nanowire (FIG. 13).
Cheng does not disclose the atomic percentage of nanowire 10. However, Hoenteschel discloses doping of carbon in the source and drain regions of 2-4 weight percent carbon, which corresponds to 4.6-9.3 atomic percent carbon in SiC. Thus it would have been obvious to have had the claimed fraction of carbon in the second layer. Furthermore, those in the art would have recognized that the fraction of carbon in the Si:C would be a results-effective variable and it would have been within ordinary skill in the art to optimize this quantity in any given application. 
Claim 23: the selective etch processing includes using a given etchant that removes exposed portions of the first or second layer material at a rate 
Claim 26: carbon constitutes less than 2 percent of total atomic percentage of the at least one of the first and second layers. Cheng does not disclose that a carbon-containing second (sacrificial) layer – see paragraph [0046]. The second layer having no carbon meets the claim limitation. 

Claims 22, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2016/0141361, in view of Chang and Chi.
Claim 22: Wang discloses
forming a multilayer fin-shaped stack, the multilayer fin-shaped stack including a first layer (102) and a second layer (114) below or above the first layer, the first and second layers including first and second group IV semiconductor materials, respectively, ([0011]-[0014]); 
and performing selective etch processing to at least partially remove the second layer ([0014]) to form a nanowire wherein the nanowire includes a group IV semiconductor material ([0011]);
and forming a gate structure that wraps around the nanowire ([0020]).
Wang does not disclose that at least one of the first and second layers include an alloy of carbon (C). However, Chang discloses the use of SiC for the channel layer; it would have been obvious to have used such a layer in Wang as a known material used for a known structure. 
Chang discloses stressed silicon doped carbon ([0098]-[0099]), but does not disclose the quantity of carbon. Chi discloses that 1-3% carbon doping leads to a stressed material. [0029]. As it was known in the art that carbon doping level was a results-effective variable, those in the art could have found the appropriate doping level for the desired level of stress.
Claim 23: Wang discloses the removal of layer 114 without any substantial removal of layer 102, which would suggest to those in the art at least an etch rate ratio of 2 as claimed.
Claim 26: carbon constitutes less than 2 percent of total atomic percentage of the at least one of the first and second layers. Chi at [0029].

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Chi and Chu, US 2004/0217430. Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Hoentschel and Chu. Chang does not disclose that the carbon doped semiconductor is germanium or silicon germanium. Cheng does not .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Chi and Kim, US 2016/0086951. Chang does not disclose that the carbon doped semiconductor comprises silicon and germanium, but this was a known channel material. See Kim at [0035]. It would have been obvious to have used this as a channel material in Chang as a known material used for a known purpose.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER BRADFORD/Primary Examiner, Art Unit 2897